Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                                             Case No. 1:19-cv-24233-UU
 MERCEDES GUINAND-DAO,

       Plaintiff,

 v.

 BAPTIST HEALTH OF SOUTH FLORIDA, INC.,

       Defendant.
                                          /

       PLAINTIFF'S MOTION TO DEEM PLAINTIFF’S RESPONSE TO
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT TIMELY OR
   MOTION FOR EXTENSION OF TIME TO FILE PLAINTIFF’S RESPONSE TO
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Mercedes Guinand-Dao, by and through her undersigned counsel,

 moves for an entry of an Order of exception to the deadline to file a response to

 Defendant’s Motion for Summary Judgment in accordance with Federal Rules of

 Civil Procedure Rule 6(b)(1)(B), and states in support as follows:

       1.   This is an action for employment discrimination and retaliation pursuant to

 the Americans with Disabilities Act and the Age Discrimination in Employment Act.

       2.   On November 13, 2020, Defendant filed a Motion for Summary Judgment.

       3.   Pursuant to Local Rule 7.1, the deadline for the response to a motion for

 summary judgment is fourteen (14) days after the filing of the Motion.

       4.   Fourteen days after November 13, 2020 was Friday, November 27, 2020.




                                              1
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 2 of 7




        5.   However, because this Court was closed on November 27, 2020 for the

 Thanksgiving holiday, and November 27, 2020 was also a state holiday in Florida 1,

 the undersigned’s office calendared Plaintiff’s Response as being due on Monday,

 November 30, 2020.

        6.   On November 19, 2020, this Honorable Court held a conference regarding

 discovery issues, at which time Plaintiff’s counsel indicated Plaintiff’s Response was due

 on November 30, 2020 and that she would be working on it over the Thanksgiving

 weekend. The Court consequently ordered Defendant to produce certain documents by

 Tuesday, November 24, 2020.

        7.   Unfortunately, due to computer issues on the evening of November 30, 2020,

 Plaintiff’s Response was not filed until 1:51 a.m. on December 1, 2020 [D.E. 58].

        8.   Although Plaintiff maintains the deadline was in fact not until November 30,

 2020, due to Defendant’s footnote 1 in its Reply to Plaintiff’s Response in Opposition to

 Defendant’s Motion for Summary Judgment (“Reply”) [D.E. 65], she is filing this Motion

 for Extension of Time.

        9.   Defendant will not be prejudiced by an extension of time because not only

 is it de minimis, it was well aware of Plaintiff’s belief, mistaken or not, to file the




 1
  See, inter alia,
 https://www.dms.myflorida.com/workforce_operations/human_resource_management/for_state_person
 nel_system_hr_practitioners/state_holidays, https://us-public-holidays.com/florida/2020, and
 https://www.floridasupremecourt.org/Practice-Procedures/Court-Schedule




                                               2
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 3 of 7




 Response on November 30, 2020 when the undersigned stated same in the November

 19th conference with the Court.

        10. In fact, in its Reply, Defendant does not even claim it was, or is, prejudiced

 by the allegedly late filing. [D.E. 65, p.1, fn 1].

                                MEMORANDUM OF LAW

        Under Fed. R. Civ. P. 6(a)(1)(C), when a time period specified in the rules is stated

 in days, “if the last day is a Saturday, Sunday, or legal holiday, the period continues to

 run until the end of the next day that is not a Saturday, Sunday, or legal holiday.” Fed. R.

 Civ. P. 6(a)(6)(C) defines a “legal holiday” “for periods after an event, [as] any other day

 declared a holiday by the state where the district court is located.” The 14-day deadline

 for the filing of a response to a motion for summary judgment is a “period after an event.”

 As stated above, November 27, 2020 was a state holiday in Florida, where this district

 located. Accordingly, pursuant to Rule 6(a), the deadline to file the Response to

 Defendant’s Motion for Summary Judgment in this matter was November 30, 2020.

        Admittedly, Fed. R. Civ. P. 6(a)(4)(A) defines the “last day” of a time period for

 electronic filing as “midnight in the court’s time zone,” meaning that if the deadline was

 November 30, 2020, the 1:51 a.m. filing on December 1, 2020 was late even if the due date

 was November 30th. If the Court finds the due date was in fact Friday November 27, 2020,

 the late filing was also was due to Plaintiff’s counsel miscalendaring the date based on

 her belief that the deadline was in fact November 30th due to this Court, as well as all state




                                               3
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 4 of 7




 courts and state offices, being closed on November 27th for the holiday weekend.

        Under Fed. R. Civ. P. 6(b), when an act must be done within a specified time, the

 court may, for good cause, extend the time on motion made after the time has expired if

 the party failed to act because of excusable neglect. In Pioneer Inv. Services Co. v. Brunswick

 Associates Ltd. Partnership, 507 U.S. 380 (1993), the Supreme Court held that when

 analyzing a claim of excusable neglect, courts should "tak[e] account of all relevant

 circumstances surrounding the party's omission," including "the danger of prejudice to

 the [nonmovant], the length of the delay and its potential impact on judicial proceedings,

 the reason for the delay, including whether it was within the reasonable control of the

 movant, and whether the movant acted in good faith." Primary importance should be

 accorded to the absence of prejudice to the nonmoving party and to the interest of

 efficient judicial administration. Advanced Estimiating Sys., Inc., v. Rhiney, 77 F.3d 1322,

 1325 (11th Cir. 1996). The determination of excusable neglect "is at bottom an equitable

 one, taking account of all relevant circumstances surrounding the party's omission."

 Walter v. Blue Cross & Blue Shield United of Wis., 181 F.3d 1198, 1201 (11th Cir. 1999) (quoting

 Pioneer, 507 U.S. at 395).

        In Blake v. Enchanted Recovery Co., LLC, WL 3625594 (M.D. Fla. 2011), the Middle

 District of Florida found it was excusable negligence when plaintiff’s counsel "simply

 overlooked" the filing deadline. District courts in the 11th Circuit routinely grant motions

 for extensions of time pursuant to 6(b) when the deadline was missed by only a few days.




                                                4
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 5 of 7




 See It's A Ten, Inc. v. O'Rourke Holdings, LLC, No. 12-62138-CIV, 2013 WL 4029062 (S.D.

 Fla. Aug. 8, 2013) (finding excusable neglect where an "avoidable but not unreasonable"

 calendaring issue was to blame and permitting twelve additional days to file the untimely

 motion when the motion for extension of time to file was filed two days after the original

 filing deadline passed); Kirkland v. Guardian Life. Ins. Co. of Am., 352 F. App'x 293, 297

 (11th Cir. 2009) (finding that district court did not abuse its discretion in allowing answer

 to complaint to be filed one day after the filing deadline due to attorney's calendaring

 error); Bryan v. Whitfield, No: 3:14-cv-341, at *3 (N.D. Fla. Jul. 18, 2015) (finding a “three

 to four day delay is minimal” and that the non-moving party was “not prejudiced by the

 short filing delay,” “especially in light of the fact that the moving party filed the late

 motions at issue “prior to filing its Motion for Extension of Time, which implies good

 faith on Defendant’s counsel’s part in promptly attempting to correct her mistake.”);

        In the present case, Plaintiff satisfies the factors in determining whether the action

 was excusable negligence, including the danger of prejudice to Defendant, the length of

 the delay and its potential impact on judicial proceedings, the reason for the delay,

 including whether it was within the reasonable control of the movant, and whether the

 movant acted in good faith. Considering the first factor, Defendant will not be prejudiced

 because it was fully aware of when Plaintiff was planning to file her Response. In fact,

 when Plaintiff’s counsel requested a reason Defendant was prejudiced by the alleged late

 filing, defense counsel simply stated that Defendant had been “expecting” the Response




                                               5
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 6 of 7




 to be filed on November 27th. This is not prejudice. Further, Defendant does not even

 complain of prejudice in its Reply. Finally, Defendant had the same number of days,

 seven (7), to file its reply. If anything, it had an additional day as if Plaintiff had filed her

 Response at 11:59 pm on November 30th, Defendant’s reply would have been due on

 December 7, 2020.

        Secondly, the length of delay in this instance is minimal, as the deadline was only

 missed, at worst, by one business day, plus 1 hour 51 minutes, or at best by only 1 hour

 and 51 minutes, in the middle of the night. Moreover, said Response has already been

 filed. Aside from the issue relating to the Rule 56(d) motion raised in the Response,

 Plaintiff’s counsel is not requesting any additional time to prepare Plaintiff’s Response.

 Lastly, Plaintiff’s counsel acted in good faith by filing the Response on (or only less than

 two hours after) the deadline she believed it to be.

        WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter an

 Order deeming Plaintiff’s Response in Opposition to Defendant’s Motion for Summary

 Judgment [D.E. 58] timely, or in the alternative granting Plaintiff's Motion for Extension

 of Time to File Response to Plaintiff’s Motion for Summary Judgment, and thereby

 permitting the late filing of Docket Entry 58, Plaintiff’s Response in Opposition to

 Defendant’s Motion for Summary Judgment, and all further relief this Court deems just

 and proper.

 Dated: December 8, 2020




                                                6
Case 1:19-cv-24233-JJO Document 67 Entered on FLSD Docket 12/08/2020 Page 7 of 7




 Respectfully submitted,

                                                          /s/ April S. Goodwin
                                                          APRIL S. GOODWIN, ESQ.
                                                          FLORIDA BAR NO: 0502537
                                                          The Goodwin Firm
                                                          801 West Bay Drive, Suite 705
                                                          Largo, FL 33770
                                                          (727) 316.5333
                                                          april@goodwin-firm.com
                                                          Attorney for Plaintiff

                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon on counsel of record

 via the Court’s ECF Noticing System on this 8th day of December 2020.

                                                     /s/ April S. Goodwin
                                                     APRIL S. GOODWIN, ESQ.
                                                     FLORIDA BAR NO: 0502537




                                           7
